SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act September 8, 2014 Date of Report (Date of Earliest Event Reported) Commission File No. 000-54300 RELIABRAND INC. (Exact name of Registrant as specified in its charter) Nevada, USA 75-3260541 (State of Incorporation) (IRS Employer Identification No.) 720 Evans Court, Suite 103, Kelowna, BC Canada V1X 6G4 (Address of principal executive offices)(Zip Code) Company's telephone number, including area code: (778) 478-9997 1 ITEM 7.01 FD Disclosure (a)The Company issued a press release on September 8, 2014, a copy of which is attached hereto as an exhibit. (b)The information contained in this Form 8-K shall not be deemed “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, nor shall it be deemed incorporated by reference in any filing under the Securities Act of 1933 or the Securities Exchange Act of 1934, except as expressly set forth by specific reference in such filing. ITEM 9.01 Financial Statements and Exhibits Exhibit No. Description of Exhibit 99(xv)* September 8, 2014 Press Release *filed herewith SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. RELIABRAND INC. September 18, 2014 /s/ Antal Markus Antal Markus, CEO 2
